EXHIBIT 99.2 ATWOOD OCEANICS, INC. AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share amounts) Three Months Ended Twelve Months Ended September 30, September 30, REVENUES: Contract drilling $ COSTS AND EXPENSES: Contract drilling Depreciation General and administrative Other-net ) OPERATING INCOME OTHER INCOME (EXPENSE) Interest expense, net of capitalized interest ) Interest income 25 ) INCOMEBEFORE INCOME TAXES PROVISION FOR INCOME TAXES NET INCOME $ EARNINGS PER COMMON SHARE: Basic Diluted AVERAGE COMMON SHARES OUTSTANDING: Basic Diluted
